Citation Nr: 1443791	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for rheumatoid arthritis of the right hip since March 29, 2004?
 
2.  What evaluation is warranted for rheumatoid arthritis of the left hip since March 29, 2004?

3.  Entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 10 percent disabling prior to October 9, 2008.
 
4.  Entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 40 percent disabling since October 9, 2008.

5.  Entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus, evaluated as noncompensable from March 29, 2004 to October 8, 2008, and 10 percent disabling since October 9, 2008.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to January 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, the Board remanded the Veteran's case to the RO for further evidentiary development.  

In June 2009, the Board denied entitlement to increased ratings for rheumatoid arthritis of the hips and feet.  The Board also remanded the issue of entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 10 percent disabling prior to October 9, 2008; and evaluated as 40 percent disabling since October 9, 2008. 

The claimant appealed the June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the appellant's representative and VA's General Counsel filed a joint motion to vacate and remand the Board's June 2009 decision in so far as it denied increased ratings for rheumatoid arthritis of the hips and feet.  The Court granted the motion.

In April 2010, the Board again denied entitlement to increased ratings for rheumatoid arthritis of the hips, and remanded the question of entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus.  The Veteran again appealed to the Court.  In March 2011, the Court granted another joint motion for remand, and in September 2011 the Board again remanded the claim.

The Board finds there has been substantial compliance with its remand directives as it pertains to the issues of entitlement to increased ratings for rheumatoid arthritis of the hips and sacroiliac spine.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus, evaluated as noncompensable from March 29, 2004 to October 8, 2008, and 10 percent disabling since is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis of the right hip has not been manifested by thigh flexion limited to 30 degrees, by a limitation of abduction with motion lost beyond 10 degrees, and there is no evidence of right hip ankylosis, flail joint or femur impairment.

2.  The Veteran's rheumatoid arthritis of the left hip has not been manifested by flexion limited to 30 degrees, by a limitation of abduction with motion lost beyond 10 degrees, and there is no evidence of left hip ankylosis, flail joint or femur impairment.

3.  Prior to October 9, 2008, the Veteran's rheumatoid arthritis of the sacroiliac spine was not manifested by evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Beginning October 9, 2008, the Veteran's rheumatoid arthritis of the sacroiliac spine has not been manifested by evidence of unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for rheumatoid arthritis of the right hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5252 (2013).

2.  The criteria for a rating higher than 10 percent for rheumatoid arthritis of the left hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5252.

3.  Prior to October 9, 2008, the criteria for a rating higher than 20 percent for rheumatoid arthritis of the sacroiliac spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5236 (2013).

4.  Beginning October 9, 2008, the criteria for a rating higher than 40 percent for rheumatoid arthritis of the sacroiliac spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5236.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a March 2009 supplemental statement of the case of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a January 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The examiners provided sufficient detail for the Board to make a decision to include discussion on the type of arthritis diagnosed, range of motion testing, evidence of ankylosis, and any neurological findings pertinent to the Veteran's rheumatoid arthritis.  Accordingly, the reports are deemed adequate with respect to rheumatoid arthritis of the hips and sacroiliac spine and there has been substantial compliance with the Board's June 2009 and September 2011 remand directives.  The Veteran was provided the opportunity to present pertinent evidence and testimony at a June 2007 hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.



Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Diagnostic Code 5002 provides that residuals of rheumatoid arthritis to include limitation of motion, or favorable or unfavorable ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hip Evaluations

The Veteran's rheumatoid arthritis of the right and left hip are separately rated as 10 percent disabling under Diagnostic Code 5002-5252.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides a 10 percent rating for thigh flexion limited to 45 degrees.  A 20 percent rating is provided for thigh flexion that is limited to 30 degrees.  38 C.F.R. § 4.71a.  

The normal range of motion for hip flexion is from 0 to 125 degrees.  38 C.F.R. § 4.71, Plate II.

Disabilities of the hip and thigh are contemplated under Diagnostic Codes 5250 through 5255.  

In a January 2014 rating decision the Veteran was granted entitlement to service connection for a limitation of extension and impairment of the hip, with separate ratings assigned to each hip under Diagnostic Codes 5251 and 5253.  38 C.F.R. § 4.71a.  As the Veteran has not expressed disagreement with the evaluation under these codes, the Board will not discuss them. 

As for Diagnostic Codes 5250, 5254, and 5255, the evidence below will demonstrate no findings of ankylosis, flail hip joint or impairment of the femur.  As such, an evaluation under these Codes is not warranted and will not be discussed.  38 C.F.R. § 4.71a.

At a November 2004 VA examination the Veteran complained of pain, weakness, stiffness, swelling, heat and redness, instability or giving way, "locking," fatigability, and lack of endurance.  He also reported pain in both hips, with flare-ups and exhaustion after ambulation in excess of 50 feet.  He did not report the use of an assistive device, episodes of dislocation or recurrent subluxation, or constitutional symptoms.  A range of motion testing revealed bilateral hip flexion limited to 100 degrees.  There was additional limitation of pain with repetitive use, however no information on the degree of limitation was provided.  There was no evidence of ankylosis.

The Veteran attended a Travel Board hearing in June 2007.  During the hearing, he complained that his left hip hurt all the time.  He also complained of being unable to walk some days and having to roll out of bed other days.  The Veteran asserted his rheumatoid arthritis was active, complaining of flare-ups five to eight times a year.  He believed these episodes were incapacitating.  He also made general complaints of limited motion due to pain.

At an October 2008 VA examination, the Veteran complained of pain and stiffness in both hips.  He reported flare-ups occurring after 15 minutes of standing or walking 200 yards.  The flare-ups did not lead to additional limitations or incapacitating episodes, and he reported no constitutional symptoms.  Range of motion testing revealed bilateral hip flexion limited to 95 degrees, with pain.  Repetitive testing revealed additional limitations, but no change in range of motion and no incoordination.  Pain was continuous and there was guarding of movement and the Veteran required contact assistance during testing.  His gait was antalgic and guarded.  There was no evidence of ankylosis.  Based on X-ray findings, the examiner found no evidences of rheumatoid arthritis and instead diagnosed bilateral hip strains.

At a March 2010 VA examination, the Veteran complained of pain stiffness and limited motion in his hips.  Right hip motion study revealed flexion limited to 80 degrees with pain.  Left hip range of motion testing revealed flexion limited to 85 degrees with pain.  The results of the neurological examination were normal.  His diagnosis, in pertinent part, was rheumatoid arthritis of the bilateral hips.

In a March 2012 statement, the Veteran stated he could not walk for very long and his balance was very bad.  He reported having to sit down to get his "wind back" after walking.

At a June 2013 VA examination the Veteran reported no flare-ups that impacted the function of his hips.  Right hip motion study revealed flexion limited to 110 degrees with pain at 100 degrees.  Left hip motion study revealed flexion limited to 105 degrees with pain at 95 degrees.  There was no change in the range of hip motion after repetitive testing.  There was evidence of bilateral functional loss/impairment due to weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  There was also evidence of localized tenderness or pain to palpation bilaterally.  Muscle strength testing was normal.  There was no evidence of ankylosis, femur impairment, flail hip joint or leg length discrepancy, and he did not require the use of assistive devices.  X-ray findings revealed degenerative or traumatic changes to the left hip.  

The Board acknowledges there are additional VA treatment records noting general complaints of pain due to arthritis of the hip.  The records do not reveal range of motion findings. 

In this case, the VA examination reports with range of motion findings are highly probative and each range of motion testing is equally probative because they were conducted by a trained medical professionals.  

The Board acknowledges the Veteran's contentions that his bilateral hip disability warrants an evaluation greater than 10 percent.  While the Veteran is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his bilateral hip disability.  In short, the Board concludes that the findings of the examiners to have greater probative value.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the appeal period as there is no objective evidence of a compensable limitation of flexion shown during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In fact, the Veteran's right hip flexion was never limited beyond 80 degrees and left hip flexion was never limited beyond 85 degrees.  

The Board acknowledges there has been evidence of additional functional impairment due to pain, weakness and stiffness, however such limitation is not shown to limit the Veteran's thigh flexion beyond 30 degrees.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluations for the Veteran's bilateral hip rheumatoid arthritis, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 C.F.R. § 4.3 Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sacroiliac Spine Evaluation Prior to October 9, 2008

The Veteran's rheumatoid arthritis of the sacroiliac spine is evaluated as 10 percent disabling prior to October 9, 2008.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  38 C.F.R. § 4.71a.

Each range of motion measurement is to be rounded to the nearest five degrees.  See Note 4 of Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

At the November 2004 VA examination, the examiner stated a range of motion test could not be given for the sacroiliac spine.  There was, however, evidence of stiffness and tenderness to palpation to the joint.

At the June 2007 hearing, the Veteran complained of radiating pain from his sacroiliac joint down both legs.  

Upon review of the evidence of record prior to October 9, 2008, the Board finds that no range of motion testing was conducted for the Veteran's spine and no range of motion testing could be conducted for the sacroiliac joint.  As such, the only evidence available for evaluation are the Veteran's contentions and the physical observation from the November 2004 VA examiner.  Given, the Board assigns equal probative weight to both sources of information as they both rely on the Veteran's subjective observations, which he is competent and credible to report.

Accordingly, an evaluation in excess of 10 percent is not warranted as there is no probative evidence of forward thoracolumbar flexion that is less than 61 degrees.  

Furthermore, as there was no range of motion testing, the Board is unable to determine any additional functional impairment caused by stiffness, spasm, weakness, or increased pain.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the period prior to October 9, 2008, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.  

Sacroiliac Spine Evaluation Beginning October 9, 2008

The Veteran's rheumatoid arthritis of the sacroiliac spine is evaluated as 40 percent disabling beginning October 9, 2008.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

At the October 9, 2008 VA spine examination, the Veteran complained of flare-ups after standing in excess of 15-20 minutes and ambulating in excess of 200 yards.  He reported no incapacitating episodes from the flare-ups and no associated features such as weight loss, malaise, dizziness, visual disturbances, numbness, weakness, bladder/bowel complaints or erectile dysfunction.  Upon physical examination, there was evidence of localized tenderness at sacroiliac areas and no vertebral spasms.  A thoracolumbar range of motion testing revealed forward flexion limited to 30 degrees with pain.  Sensory function was intact for both lower extremities.  There was generalized diminished muscle mass present, but otherwise no focal atrophy.  His reflexes were sluggish and symmetrical bilaterally.  He was diagnosed with lumbosacral strain, and sclerosis due to ankylosis or degenerative joint disease.

At the March 2010 VA examination, the Veteran complained of pain, stiffness, and limited motion in his back.  The sacroiliac joint was tender with palpation.  Range of motion testing revealed forward thoracolumbar flexion limited to 60 degrees with pain.  Upon repetitive testing, there was no additional limitation related to pain, fatigue, incoordination, weakness or lack of endurance.  There was a finding of mild kyphosis and his gait was normal.  There was no evidence of spinal ankylosis.

In August 2012, the Veteran attended another VA spine examination.  During the examination, he denied flare-ups that impacted thoracolumbar function.  A thoracolumbar range of motion testing revealed forward flexion limited to 35 degrees.  There was no additional limitation in range of motion testing following repetitive testing, and no evidence of functional loss or impairment of the thoracolumbar spine.  There was no evidence of pain on palpation, muscle spasm, guarding, or atrophy.  The sensory examination and muscle strength tests were normal, and there was no evidence of radiculopathy or other neurological abnormalities. 

Here entitlement to an evaluation in excess of 40 percent is not warranted at any point since October 9, 2008 as there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5236.  

Furthermore, there was no evidence of additional functional impairment caused by stiffness, spasm, weakness, or increased pain leading to ankylosis.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the period since October 9, 2008, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 4.3.  

Other Considerations

The Board considered the application of Diagnostic Code 5002, which contemplates rheumatoid arthritis as an active process.  When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a.

In May 2005, a private magnetic resonance imaging study of the hips revealed normal findings and a physical examination of the musculoskeletal system was notable for a lack of chronic rheumatoid changes.  At this point, he was diagnosed with psoriatic arthritis and osteoarthritis.  

At the October 2008 VA examination, the examiner found no evidence of rheumatoid arthritis.  Instead, the appellant was diagnosed with bilateral hip strains, a lumbosacral strain, and sclerosis due to ankylosis or degenerative joint disease.

At the March 2010 VA examination, he was diagnosed with rheumatoid arthritis of the bilateral hips, bilateral feet and sacroiliac spine.  There was no evidence presented showing that rheumatoid arthritis was active.

At the June 2013 VA examination, the examiner noted the Veteran's rheumatoid arthritis was atypical and he did not have characteristic feet and hand rheumatoid changes.  He did, however, have X-ray evidence of periarticular osteopenia which can be seen in rheumatoid arthritis.  He was diagnosed with bilateral hip arthritis due to rheumatoid arthritis. 

A June 2013 VA arthritis examination report indicated the Veteran did not require continuous medication for rheumatoid arthritis and did not experience anemia or weight loss due to rheumatoid arthritis.  The limitation in hip motion was attributable to rheumatoid arthritis.  There were no joint deformities, reported exacerbations or incapacitating episodes.  The Veteran again reported no use of assistive devices.  In an October 2013 note, the examiner indicated that although the Veteran's claims file was not available for review at the time of the examination, it was later received and reviewed and there was no additional change to his diagnosis or opinion.

Here the evidence of record does not permit an increased evaluation for any period.  The Veteran's rheumatoid arthritis was never shown to be active at any time during the rating period.  Further, there is also no evidence of definite impairment of health objectively supported by examination findings or incapacitating exacerbations, or evidence of weight loss, anemia or incapacitating exacerbations.

As for any extrascheduler consideration, ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here the scheduler rating criteria contemplate the extent and severity of the Veteran's rheumatoid arthritis, which is primarily productive of pain and a limitation of motion.  The Veteran has not asserted, and the evidence does not suggest his rheumatoid arthritis results in either a marked interference with employment or frequent periods of hospitalization.  Although the Veteran has complained of flare-ups, range of motion testing indicates his limitation in motion is not impacted beyond that currently contemplated by the assigned ratings.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's rheumatoid arthritis, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has already been awarded a total disability rating based on unemployability, therefore this matter is not up for consideration.


ORDER

Entitlement to an evaluation in excess of 10 percent for rheumatoid arthritis of the right hip is denied.

Entitlement to an evaluation in excess of 10 percent for rheumatoid arthritis of the left hip is denied.

Entitlement to an evaluation in excess of 10 percent rating for rheumatoid arthritis of the sacroiliac spine prior to October 9, 2008 is denied.

Entitlement to an evaluation in excess of 40 percent rating for rheumatoid arthritis of the sacroiliac spine since October 9, 2008 is denied.


REMAND

On review of the record it does not appear that there was substantial compliance with the previous remand instructions as it pertains to the appellant's entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus.  See Stegall, 11 Vet. App. at 271. 

Specifically, the April 2010 Board remand instructed the May 2010 VA examiner to append a copy of his/her curriculum vitae to the examination report and the RO to readjudicate the claim with consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5284.  Accordingly, this matter must be remanded for substantial compliance with the April 2010 remand directives.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records regarding rheumatoid arthritis of the feet with pes cavus.  If the RO cannot locate identified government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Request a copy of the May 2010 VA examiner's curriculum vitae and associate it with the records.

3.  Thereafter, readjudicate the issue on appeal to include specific consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5284.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


